DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 1/4/21 including arguments against the previous rejection.  Claims 1-10 are rejected where the previous rejection has been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0188152 A1 (Chou) and U.S. Publication No. 2015/0123916 A1 (Inomata).
Referring to claim 1, Chou discloses a quick data browsing method for an electronic 
device, the electronic device storing a data set, and the quick data browsing method comprising the following steps (page 1, paragraph 6).  Chou discloses browsing stored applications through a menu.  Chou discloses 5displaying initial data of the data set on a screen of the electronic device, all data of the data set being cyclically arranged (page 1, paragraph 6).  In response to 
Referring to claim 3, Chou discloses that the preset gesture comprises upward or downward movement of at least one finger on the screen of the electronic device (page 3, paragraph 37).
	Referring to claim 4, Chou discloses 20that the preset gesture comprises a plurality of multi-point touches of at least one finger on the screen of the electronic device (page 3, paragraph 37).  The moving finger involves a plurality of multi-point touches.
	Referring to claim 5, Chou discloses that the preset gesture comprises upward or downward sliding by 30 degrees, 45 degrees, 60 degrees, or 90 degrees (page 2, paragraph 34, page 3, paragraph 37).  The moving path includes upward or downward sliding by at least 60 degrees.  

	Referring to claim 10, Chou discloses 10cyclically presenting the data set on an application programming interface of the electronic device, wherein a first data of the data set is adjacent to second piece of data and last piece of data of the data set (page 3, paragraph 36, reference number 1131a, 1131b, 113, Figure 2B).
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Inomata and U.S. Patent No. 10,042,510 B2 (Holz).
Referring to claim 2, Chou does not disclose determining whether to receive a touch 
signal, wherein the touch signal is generated when the gesture is performed on the screen where the data set is capable of 15being displayed.  Holz discloses determining whether to receive a touch signal, wherein the touch signal is generated when the gesture is performed on the screen where the data set is capable of being displayed (column 16, lines 26-32).  Holz discloses accepting the user’s gesture and providing virtual actions for display in response to the acceptance of the gesture.  The resulting display indicates that the gesture is capable of the data being displayed on the screen.  It would have been obvious to one of ordinary skill in the art to learn from Holz determining whether to receive a touch signal, wherein the touch signal is generated when the gesture is performed on the screen where the data set is capable of 15being displayed.  Holz discloses accepting user touch signal from a screen that is capable of displaying data which is well-known in the touch user interface field and would be easily substituted into the display system of Chou.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Inomata and U.S. Publication No. 2016/0124591 A1 (Hisatsugu).
Referring to claim 7, Chou does not disclose when the angle of the gesture is within an angle tolerance of the preset gesture, it is determined that the gesture is consistent with the preset gesture.  Hisatsugu discloses that the angle of the gesture is within an angle tolerance of the preset gesture, it is determined that the gesture is consistent with the preset gesture (page 9, paragraph 98).  Hisatsugu discloses angle tolerances which determine distinct rotational gestures.  It would have been obvious to one of ordinary skill in the art to learn from Hisatsugu when the angle of the gesture is within an angle tolerance of the preset gesture, it is determined that the gesture is consistent with the preset gesture.  Hisatsugu discloses using angle information to determine rotation inputs much like Chou.  Hisatsugu provides a known technique for measuring rotating user inputs which would improve the similar system disclosed in Chou in the same way.
	Referring to claim 58, Chou and Hisatsugu discloses that the angle tolerance is greater than zero degrees and less than 15 degrees (Hisatsugu, page 9, paragraph 98).
	Referring to claim 9, Chou does not disclose that each data comprises a serial number.  Hisatsugu discloses that each data comprises a serial number (Figure 3C, Large Classification).  It would have been obvious to one of ordinary skill in the art to learn from Hisatsugu that each data comprises a serial number.  Hisatsugu discloses indexing and classification of stored information which when is easily substituted into the system of Chou to obtain predictable results for indexing and storing data.
Response to Arguments
6.	Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
	Applicant discloses that Chou does not teach the recited features of claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Applicant’s arguments rely on the specification and not the claimed features.  Applicant is relying on limitations not stated in the claims.  Applicant is relying on a definition of offset from the specification.  The broadest reasonable interpretation of the offset in light of the specification is the amount which results in a difference or is outside of the angle m, the combination of the m and offset determining target data.  Any number of values shown in Figure 4 including the angle of area 1131a, the offset angle between m and n represent offset which play a role in determining the path of the touch gesture operation.  The offset is the resulting angle space which is determined upon determining the angle m.  The offset can also be interpreted as the amount from P1 to P2, P3.  See page 3, paragraph 34.  References to the offset data value, the quantities of data and shift from initial data are determined from the specification and not based on limitations in the claims.  Claims are given their broadest reasonable interpretation in light of the specification.  The scope of the claims also are based on not only the claim language, but upon giving the claims the broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art.  Furthermore, reading a claim in light of the specification is to further clarify and interpret limitations explicitly recited in the claims.  See MPEP 2111 and 2145.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
April 19, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143